Opinion by
Judge Wilkinson,
The issue before the Pennsylvania Public Utility Commission in this case was who should rebuild an overhead bridge on a township road in Upper Merion Township, Montgomery County, where the township road crossed the tracks of the Philadelphia Suburban Transportation Company, and in what proportion the costs should be distributed. Also involved, in addition to the township and Philadelphia Suburban Transportation Company, were the many other named respondents which were public utilities with installations on or in the neighborhood of the bridge that might be affected by the rebuilding, as well as the County of Montgomery and the Department of Transportation of the Commonwealth.
The problem came to the attention of the Public Utility Commission when it became necessary for the Public Utility Commission to order the bridge closed because of its obviously unsafe condition brought about by subterranean subsidence which had resulted from natural causes rather than fault on anyone’s part or lack of maintenance.
This appeal was taken by the Township of Upper Merion from the Commission’s order of September 9, 1968, which required the Township to provide all material and do all work necessary to reconstruct the bridge. The Township is to be reimbursed by the county for ten percent (10%) of the actual cost and by the Philadelphia Suburban Transportation Company for twenty-five percent (25%) of the actual cost, leaving the Township to bear sixty-five percent (65%) of the actual cost. No other respondent has appealed. However, the Penn Central Company, one of the respondents before *147the Commission, has filed a brief as Amiens Curiae, requesting this Court to decide “to whom does a rail-highway structure belong?”
We will dispose of Penn Central’s question first. This Court does not propose to answer abstract quest-turns which are not an issue before this Court. Penn Central does not claim title to the bridge nor has Penn Central been called upon to contribute directly to Its reconstruction. Indeed, from the record it would appear that none of the respondents claim title. The superstructure of the bridge now being reconstructed was built and paid for in 1960 by Bethlehem Mines Corporation, albeit without Public Utility Commission consent or approval. That corporation is not even a party to this litigation.
Appellant, Upper Merion Township, has agreed, since January 24, 1968, Avhen it filed an answer to the Commission’s order of January 9,1988, which instituted the investigation that resulted in the order appealed from, that the safety of the public required reconstruction of the bridge. Indeed, in the brief appellant filed in this Court, it agrees that it should participate in the cost of reconstruction, taking issue only with the percentage allocation: “It is interesting to note that the township in this matter does not and has never indicated that it should be completely free of any expense incident to the reconstruction of the bridge owned by PSTC. On the contrary, the township has never taken the position that all expenses incurred in the construction of the bridge should be borne by PSTC. It agreed that it is [an] ‘interested’ or ‘concerned’ party as set forth in the statute. The township charges, however, that the allocation of costs, sixty-five percent, to the toAvnship and tAventv-five percent to the transportation company, is unwise, unfair and otherwise burdensome since it bears no relationship to the facts,” (Appellant’s brief, page 10.)
*148The Commission’s authority in this matter is clear. It is not contested by any of the respondents. The only issue, as indicated above, is whether the Commission had substantial evidence on which to base its allocation of costs. We think it did. President Judge Weight carefully analyzed the law in this field in the relatively recent case heavily relied upon by appellant, Pittsburgh Railways Company vs. Pennsylvania Public Utility Commission, 198 Pa. Super. 415, 182 A. 2d 80 (1962). In this opinion he states: “In apportioning costs, the Commission is not limited to any fixed rule, but all factors should be taken into consideration .... [0]ur Supreme Court said . . . *The only requirement is that the order be just and reasonable198 Pa. Super. 415, 429-30, 182 A. 2d 80, 86 (1962).
A careful review of the entire record from the original order of January 9, 1968, the eight Answers filed by the respective respondents on January 24, 26, 30, 31, February 1 (two filed), February 8, 9; the testimony of the hearing March 6, 1968; the order entered April 29, 1968, directing the Township to make a study and all other respondents to cooperate; the testimony taken at the hearing August 14, 1968; and the able opinion filed by the Commission September 9, 1968, reveals that the order from which this appeal is taken amply supports the Commission’s action in fixing the Township’s contribution at 65%. The record is replete with competent testimony to support the vital interest of the Township. The testimony shows that this bridge is essential for the proper police and fire protection of the area. It is used in a substantial amount by the industry of the area. The alternate route in use while the bridge was closed increased traffic on the already heavily travelled U. S. Route 202 and caused complaints from the residents of the area. The Acting Township Engineer testifed that within a 24-hour period,' a mini*149mum of 800 to 1,000 light cars, 300 trucks and 15 school buses used this bridge!
It is significant that the township has not appealed from that part of the Commission’s order that provides that after completion of the reconstruction, the Township shall have the entire burden of maintaining the entire superstructure of the bridge, including the wearing surface, the approaches and the drainage facilities. The Philadelphia Suburban Transportation Company is placed with the burden of maintaining the existing, and newly constructed bridge substructure units.
The record reveals that the Commission gave ample opportunity for all interested parties to appear and testify. In addition to representatives of the many respondents, representatives of industry and the Chamber of Commerce appeared. The Commission’s order amply and accurately summarizes the testimony. We cannot conclude that its action was capricious or arbitrary or unsupported by the record.
We do not feel that appellant has carried its heavy burden of showing that the Commission’s action was so unreasonable that it amounted to an error of law. See Garner v. Pennsylvania Public Utility Commission, 177 Pa. Super. 439, 110 A. 2d 907 (1955); Pennsylvania Department of Highways v. Pennsylvania Public Utility Commission, 173 Pa. Super. 581, 98 A. 2d 199 (1953).
Accordingly, the Commission’s order of September 9, 1968, is affirmed.